UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report: October 13, 2009 (Date of earliest event reported) Lithia Motors, Inc. (Exact Name of Registrant as Specified in Its Charter) Oregon 0-21789 93 - 0572810 (State or Other Jurisdiction of (Commission File (IRS Employer Incorporation or Organization) Number) Identification No.) 360 E. Jackson Street Medford, Oregon 97501 (address of Principal Executive Offices) (Zip Code) 541-776-6868 Registrant's Telephone Number, Including Area Code Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On October 13, 2009, Lithia Motors, Inc. issued a press release announcing that its third quarter 2009 earnings will be released on Thursday, October 29, 2009 at 1:05 p.m. PT. Lithia will conduct a conference call to discuss its third quarter earnings at 2:00 p.m. PT. Interested parties are invited to join the call by dialing 800-254-5933 the conference ID# is 35111411. Please call 10 minutes prior to the beginning of the call. To listen live on the Lithia Motors website: Log-on to www.Lithia.com go to Investor Relations and click on the Conference Call Icon . A replay will be available at the Investor Relations section of the Lithia Motors website. A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITHIA MOTORS, INC. (Registrant) Date: October 13, 2009 By: /s/ Kenneth E. Roberts Kenneth E. Roberts Assistant Secretary
